       Case 3:01-cv-00640-SI     Document 2308-2       Filed 01/19/21   Page 1 of 3




TODD D. TRUE (WSB #12864)                          THE HONORABLE MICHAEL H. SIMON
ttrue@earthjustice.org
AMANDA W. GOODIN (WSB #41312)
agoodin@earthjustice.org
Earthjustice
810 Third Ave., Suite 610
Seattle, WA 98104
(206) 343-7340 | Phone
(206) 343-1526 | Fax

DANIEL J. ROHLF (OSB #99006)
rohlf@lclark.edu
Earthrise Law Center
Lewis & Clark Law School
10015 S.W. Terwilliger Boulevard, MSC 51
Portland, OR 97219
(503) 768-6707 | Phone
(503) 768-6642 | Fax

Attorneys for Plaintiffs



                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                 PORTLAND DIVISION

NATIONAL WILDLIFE FEDERATION, et al.,                               No. 3:01-cv-00640-SI

                           Plaintiffs,
                                                       [PROPOSED] ORDER GRANTING
       and                                                  PLAINTIFFS’ MOTION FOR
                                                              LEAVE TO FILE EIGHTH
STATE OF OREGON,
                                                         SUPPLEMENTAL COMPLAINT
                           Intervenor-Plaintiff,

       v.

NATIONAL MARINE FISHERIES SERVICE, U.S.
ARMY CORPS OF ENGINEERS, and U.S. BUREAU
OF RECLAMATION,

                           Defendants,

       and

ORDER GRANTING PLAINTIFFS’ MOTION FOR                               Earthjustice
LEAVE TO FILE EIGHTH SUPPLEMENTAL                                   810 Third Ave., Suite 610
                                                                    Seattle, WA 98104
COMPLAINT - 1 -                                                     (206) 343-7340
       Case 3:01-cv-00640-SI         Document 2308-2         Filed 01/19/21      Page 2 of 3




NORTHWEST IRRIGATION UTILITIES, PUBLIC
POWER COUNCIL, COLUMBIA-SNAKE RIVER
IRRIGATORS ASSOCIATION, WASHINGTON
FARM BUREAU FEDERATION, FRANKLIN
COUNTY FARM BUREAU FEDERATION, GRANT
COUNTY FARM BUREAU FEDERATION,
NORTHWEST RIVER PARTNERS, CLARKSTON
GOLF & COUNTRY CLUB, CONFEDERATED
SALISH AND KOOTENAI TRIBES, STATE OF
MONTANA, INLAND PORTS AND NAVIGATION
GROUP, KOOTENAI TRIBE OF IDAHO, and STATE
OF WASHINGTON,

                        Intervenor-Defendants.
____________________________________________


       The motion by plaintiffs, National Wildlife Federation, et al. (“NWF”), pursuant to Fed.

R. Civ. 15(d) and LR 15-1(b) and (c), for Leave to File an Eighth Supplemental Complaint for

Declaratory and Injunctive Relief is GRANTED.

       IT IS ORDERED that, once filed, NWF’s Eighth Supplemental Complaint supersedes the

Seventh Supplemental Complaint and all prior complaints filed in this action.

       IT IS ORDERED that no answers to NWF’s Eighth Supplemental Complaint are

required.

       IT IS ORDERED that NWF and Federal Defendants shall confer and work with the other

parties to prepare and submit to the Court within 60 days of this Order a joint status report

presenting a proposed schedule for the case, including a briefing schedule for any anticipated

motions. If the parties are unable to agree on a schedule, they shall set forth in the status report

their competing positions on how to proceed.

       IT IS ORDERED that Federal Defendants are no longer under a continuing obligation to

provide NWF notice of expenditures at the four lower Snake River dams pursuant to the Courts

Orders regarding such notification, ECF 2194 (Apr. 3, 2017) and ECF 2205 (May 25, 2017).


ORDER GRANTING PLAINTIFFS’ MOTION FOR                                        Earthjustice
LEAVE TO FILE EIGHTH SUPPLEMENTAL                                            810 Third Ave., Suite 610
                                                                             Seattle, WA 98104
COMPLAINT - 2 -                                                              (206) 343-7340
     Case 3:01-cv-00640-SI   Document 2308-2     Filed 01/19/21   Page 3 of 3




     DATED this ___ day of ________________, 2021.


                                            _________________________________
                                            THE HONORABLE MICHAEL H. SIMON
                                            United States District Court Judge




ORDER GRANTING PLAINTIFFS’ MOTION FOR                         Earthjustice
LEAVE TO FILE EIGHTH SUPPLEMENTAL                             810 Third Ave., Suite 610
                                                              Seattle, WA 98104
COMPLAINT - 3 -                                               (206) 343-7340
